Citation Nr: 1529572	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a travel Board Hearing in June 2015.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d)(2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The duty to obtain dose estimates and an advisory opinion under 38 C.F.R. § 3.311 not only applies to radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), but also to any other disorder when a claimant cites or submits competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" under 
38 C.F.R. § 3.311(b)(4).  See 67 Fed. Reg. 6,870 (Feb. 14, 2002).  This provision was added to the regulation effective September 1, 1994, in response to the Federal Circuit's decision in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), that determined that VA was not authorized to establish an exclusive list of radiogenic diseases for which a clamant might establish entitlement to direct service connection.  60 Fed. Reg. 9,627 (Feb. 21, 1995).  The pertinent regulation, 
38 C.F.R. § 3.311(b)(4), now states, "If a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease."  Therefore, the provisions that require VA to request dose information under § 3.311 will apply to those diseases that fall under the scope of 
§ 3.311(b)(4) even if they are not listed as radiogenic diseases under § 3.311(b)(2).

Here, the Veteran was exposed to ionizing radiation.  The Veteran has consistently stated he served in the Marshall Islands in May and June of 1958.  While the Veteran's Service Treatment Records are fire related, the Veteran's DD 214 shows that he had Foreign Service for two months.  In December 2012, the Veteran also submitted a map of the Marshall Islands with a detailed account of where he served in the Marshall Islands, along with dates and service activities.  The Veteran has steadfastly argued that he served on the Marshall Islands, and without contrary evidence, the Board finds he was subsequently exposed to ionizing radiation during Operation Hardtack I.  The Board notes that the Veteran has specifically alleged that he tracked atomic clouds with a 35 mm camera.  The Veteran offered a picture of a test lift off which was associated with the record in May 2011.  The Veteran also stated that he filmed an underwater blast in June 1958.       

Furthermore, a private nexus statement received in April 2011 from E.T. M.D. stated that the Veteran's rheumatoid arthritis was secondary to radiation exposure.  The private physician concluded that the Veteran's arthritis was most likely caused by the Veteran's radiation exposure due to military service.  The physician in rationale stated that environmental exposure is considered a factor in the pathogenesis of rheumatoid arthritis.  This submission constitutes competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" pursuant to the Federal Register language.  The examiner's conclusion that the Veteran's rheumatoid arthritis is linked to his prior radiation based environmental exposure,  is sufficient to constitute competent scientific or medical evidence that it is a radiogenic disease described by 38 C.F.R. § 3.311(b)(4) such that the provisions of 38 C.F.R. § 3.311 apply in this case.

Accordingly, a remand is required so that the RO/AMC may follow the appropriate procedures to obtain a dose estimate and then referral to the Under Secretary for Benefits as appropriate.  As far as the procedure for requesting dose estimates is concerned, to include the particular locations to submit such requests, there is additional guidance in the M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, Verification of Exposure to Ionizing Radiation Under 38 C.F.R. § 3.311.  Of note, such requests should also include a copy of the medical or scientific evidence showing a causal relationship between the claimed disease and exposure to radiation if the disease is not among those listed in § 3.311(b)(2), which in this case is the private nexus statement from E.T. M.D.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran the opportunity to submit any additional evidence that he may wish to submit, including any information related to his ionizing radiation exposure, as well as any non-VA treatment he has received for rheumatoid arthritis which has not already been associated with the claims folder.  If the Veteran has received treatment from any VA facility, such records should also be acquired.

2.  After accomplishing the development outlined in step (1), follow the procedures of 38 C.F.R. § 3.311, obtain a dose estimate and, as appropriate, refer to the Under Secretary for Benefits.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, Verification of Exposure to Ionizing Radiation.  If needed, include pertinent evidence of the Veteran's exposure to ionizing radiation during his service on the Marshall Islands in May and June of 1958, including the nexus statement from E.T. M.D., which suggests a causal relationship between the claimed disease that is not among those listed in § 3.311(b)(2) and exposure to radiation.  All efforts to obtain this information should be documented in the claims file.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for arthritis as a result of exposure to ionizing radiation.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


